FINDINGS OF FACT.
The taxpayer is a resident and citizen of the State of Wisconsin. In 1908 he purchased certain land in Madison for $4,000 and erected thereon a building, at a cost of $8,500, for use as a saloon. At the same time he purchased certain saloon fixtures at a cost of $3,200. The building and fixtures were used by the taxpayer and his lessees as a saloon from 1908 to 1917, and thereafter in the sale of soft drinks. The land and building were sold in 1922.
The aforementioned fixtures were sold by the taxpayer to one Daggett, in 1913, for the sum of $2,200.
*36The deficiency should be computed by excluding from income for the year 1922 the amount of $838.75 as the profit upon the sale in that year of saloon fixtures.
Order of redetermination will be entered on 15 days' notice, under Rule 50.